Case 1:17-cv-00146-MN Document 127 Filed 04/22/19 Page 1 of 2 PageID #: 2007



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 CROWDSTRIKE, INC.,                                )
                                                   )
                Plaintiff,                         )
                                                   )   C.A. No. 17-146-MN
        v.                                         )
                                                   )
 NSS LABS, INC.,                                   )
                                                   )
                Defendant.                         )

                                   NOTICE OF SERVICE

       The undersigned counsel hereby certifies that copies of the following documents were

caused to be served on April 19, 2019, upon the following attorneys of record at the following

addresses as indicated:

       CROWDSTRIKE DISCLOSURE OF EXPERT TESTIMONY UNDER FED. R.
       CIV. P. 26(A)(2)(B), INCLUDING OPENING EXPERT REPORTS OF MATT
       DEVOST AND GREGORY PINSONNEAULT [HIGHLY CONFIDENTIAL –
       ATTORNEYS’ EYES ONLY]

       CROWDSTRIKE’S DISCLOSURE OF OPINION TESTIMONY OF BRAD
       ALBRECHT [HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY]

       CROWDSTRIKE’S SECOND SUPPLEMENTAL INITIAL DISCLOSURES

VIA ELECTRONIC MAIL

 Brian E. Farnan                                  Ian Feinberg
 Michael J. Farnan                                Elizabeth Day
 Farnan LLP                                       Marc Belloli
 919 North Market Street, 12th Floor              Feinberg Day Alberti & Thompson LLP
 Wilmington, DE 19801                             1600 El Camino Real, Suite 280
 bfarnan@farnanlaw.com                            Menlo Park, CA 94025
 mfarnan@farnanlaw.com                            ifeinberg@feinday.com
                                                  eday@feinday.com
                                                  mbelloli@feinday.com
                                                  dalberti@feinday.com
Case 1:17-cv-00146-MN Document 127 Filed 04/22/19 Page 2 of 2 PageID #: 2008



                                         POTTER ANDERSON & CORROON LLP

OF COUNSEL:                              By: /s/ Stephanie E. O’Byrne
                                             David E. Moore (#3983)
Ryan Tyz                                     Bindu A. Palapura (#5370)
Erin Jones                                   Stephanie E. O’Byrne (#4446)
Aaron Myers                                  Hercules Plaza, 6th Floor
Sean Apple                                   1313 N. Market Street
TYZ LAW GROUP PC                             Wilmington, DE 19801
4 Embarcadero Center, Suite 1400             Tel: (302) 984-6000
San Francisco, CA 94111                      dmoore@potteranderson.com
Tel: (415) 849-3578                          bpalapura@potteranderson.com
                                             sobyrne@potteranderson.com
Dated: April 22, 2019
6178994 / 44589
                                         Attorneys for Plaintiff CrowdStrike, Inc.




                                     2
